Exhibit 10.26

 

COHBAR, INC.

 

AMENDMENT

TO 8% UNSECURED PROMISSORY NOTE AND
NONTRANSFERABLE COMMON STOCK PURCHASEWARRANT

 

This Amendment to 8% Unsecured Promissory Note and Nontransferable Common Stock
Purchase Warrant, dated as of February 25, 2020 (this “Amendment”), amends that
certain 8% Unsecured Promissory Note Due 2021 (the “Note”) and the
Nontransferable Common Stock Purchase Warrant (the “Warrant”) issued under that
certain Note and Warrant Purchase Agreement (the “Purchase Agreement,” and
together with the Note and the Warrant, the “Financing Documents”) dated [March
29, 2018][ April 13, 2018], by and between CohBar, Inc., a Delaware corporation
(the “Company”) and the undersigned investor (the “Investor”) and certain other
parties thereto, and is entered into by and between the Company and the
Investor. All capitalized terms used in this Amendment, but not defined herein,
shall have the meanings given to them in the Financing Documents.

 

RECITALS

 

WHEREAS, Section 4.3 of the Note provides that the Note may be amended with the
written consent of the Company and the Investor, and Section 14(a) of the
Warrant provides that the Warrant may be amended with the written consent of the
Company and the Investor.

 

WHEREAS, the Company and the Investor desire to amend the Note (i) to extend the
Note’s Maturity Date from March 29, 2021 to June 30, 2021, and (ii) following
the consummation of a primary offering of the Company’s common stock during the
term of the Note, to offer to the Investor the opportunity to purchase shares of
the Company’s common stock in a subsequent private offering upon substantially
similar terms offered to those investors participating in such primary offering,
and grant the Investor certain registration rights in connection therewith.

 

WHEREAS, the Company and the Investor desire to amend the Warrant to extend the
Warrant’s Expiration Date from March 29, 2021 to March 29, 2022.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.  Amendment to Section 1.1 of the Note.

 

Section 1.1 of the Note is hereby amended and restated in its entirety to read
as follows:

 

“1.1. Payment of Principal and Interest. Interest shall accrue and be computed
on the unpaid Principal Amount from the date of this Note at the rate of eight
percent (8%) per annum on the basis of a 365 day year. The Principal Amount and
all interest accrued and unpaid thereon shall become due and payable on June 30,
2021 (the “Maturity Date”). Upon payment in full of all Principal Amount and
accrued interest payable hereunder, Holder shall surrender this Note to Maker
for cancellation.”

 



 

 

 

2. Amendments to Section 4 of the Note.

 

The following section is hereby added to Section 4 MISCELLANEOUS as Section 4.11
Participation Right:

 

“4.11. Participation Right. Following the consummation of a primary offering of
the Company’s common stock or other securities for gross proceeds to the Company
of at least $5.0 million, aggregated for one or more closings of such offering,
during the term of the Note (the “Primary Offering”), the Company will offer to
the Holder for a period of at least fifteen (15) days the opportunity to
purchase shares of the Company’s common stock (the “Subsequent Offering Common
Stock”), and any other of the Company’s securities sold in the Primary Offering
(collectively with the Subsequent Offering Common Stock, the “Subsequent
Offering Securities”), in a subsequent private offering (the “Subsequent
Offering”), upon substantially similar terms as those offered to the investors
participating in the Primary Offering and in an amount to allow the Holder, in
the Holder’s discretion in accordance with Section 1.4 herein, to convert some
or all principal and interest amounts then outstanding under the Note into
Subsequent Offering Securities, to the extent permitted under applicable law and
the rules and regulations of The Nasdaq Stock Market LLC (“Nasdaq”); provided
that the Holder will only have the right to participate in the Subsequent
Offering on a pro rata basis with all other participating holders of the Notes
issued pursuant to the Purchase Agreement; and provided further that in no event
will the Company be required to offer or sell in the Subsequent Offering shares
of its common stock (including such amounts of the Company’s securities as may
be integrated therewith under Nasdaq’s rules or regulations) that exceed 19.99%
of the Company’s issued and outstanding common stock at the time of the
initiation or consummation of the Subsequent Offering.”

 

The following section is hereby added to Section 4 MISCELLANEOUS as Section 4.12
Registration Right:

 

“4.12. Registration Right. The Company covenants to use its commercially
reasonable efforts to file with the Securities and Exchange Commission (the
“SEC”) a registration statement on Form S-1 (or other appropriate form for which
the Company is eligible) (the “Registration Statement”) registering the resale
in the United States by the Holder of the Subsequent Offering Common Stock and
any other shares of the Company’s common stock underlying Subsequent Offering
Securities purchased by the Holder in the Subsequent Offering (collectively, the
“Shares”) as soon as practicable following the initial closing (the “Initial
Closing”) of the Subsequent Offering (and in any event within 180 days after the
Initial Closing). If a resident of Canada, Holder acknowledges that the Shares
may be subject to a 4 month hold period in Canada under applicable Canadian
securities laws, regardless of whether or not the Company has filed and have
declared effective by the SEC the Registration Statement registering the resale
in the United States by the Holder of the Shares.”

 



2

 

 

3. Amendment to the Expiration Date of the Warrant.

 

The Expiration Date of the Warrant is hereby amended to be March 29, 2022.

 

4.  Effect of Amendment. Except as amended by this Amendment, the terms of the
Financing Documents remain in full force and effect.

 

5. Governing Law. This Amendment shall be governed in all respects by the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.

 

6. Integration. This Amendment, the Financing Documents and the documents
referred to herein and therein and the exhibits and schedules hereto and
thereto, constitute the entire agreement and understanding of the parties with
respect to the subject matter hereof, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

7. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

[Signature Pages Follow]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to 8%
Unsecured Promissory Note and Nontransferable Common Stock Purchase Warrant as
of the date first written above.

 

THE COMPANY:       COHBAR, INC.       By:     Name:      Title:    

 

 

[Signature Page to Cohbar, Inc. Amendment to 8% Unsecured Promissory Note and
Nontransferable Common Stock Purchase Warrant]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to 8%
Unsecured Promissory Note and Nontransferable Common Stock Purchase Warrant as
of the date first written above.

 

  IF AN INDIVIDUAL:       By:       (duly authorized signature)         Name:   
    (please print full name)         Date:         IF AN ENTITY:          
(please print complete name of entity)       By:       (duly authorized
signature)         Name:       (please print full name)         Title:      
(please print full title)         Date:  

 

 

[Signature Page to Cohbar, Inc. Amendment to 8% Unsecured Promissory Note and
Nontransferable Common Stock Purchase Warrant]

 

 

